CaSe: 4218-mj-06225-G.]L DOC #Z l-l Filed: 12/20/18 l Of lO. Page|D #Z 2

Aff'ldavit in Support of a Criminal Complaint
Introductioll

I, Aaron Hayes, Special Agent (“SA”) of the Federal Bureau of Investigation (“FBI”),

Youngstown, Ohio, having been duly sworn, state that:
Agent Backgrolllld

l. I am an investigative or law enforcement officer of the United States within the
meaning of 18 U.S.C. § 25]0(7); that is, an officer of the United States Who is empowered by
law to conduct investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C. §
2516.

2. l am currently a Special Agent (“SA”) With the Federal Bureau of lnvestigation
(“FBI”), and have been so employed since October 2009. I am currently assigned to the
Cleveland Division and Work out of the Youngstown, Ohio, Resident Agency office. My
experience is primarily White-collar crimes and financial investigations ln the course of my
dutiesJ l regularly serve subpoenas, conduct interviews, take sworn statements, and otherwise l
gather evidence in furtherance of criminal investigations, including assisting during the
execution of search Warrants. I also testify in front of grand juries and in court lnvestigations
that l have been apart of include, but are not limited to: Wire and mail fraud, mortgage fraud;
securities fraud; bank fraud; bankruptcy fraud; theft; terrorism; and locating and arresting
fugitives.

3. Over the course of my career, l received advanced training, including, but not

limited to: case organization; financial forensic investigative techniques; firearms-related

 

matters; mortgage-fraud investigations; fraudulent documents; close quarters combat; and

CaSe: 4218-mj-06225-G.]L DOC #Z l-l Filed: 12/20/18 2 Of lO. Page|D #Z 3

driving instruction The training listed above is in addition to regular and recurring legal,
firearms, defensive tactics, and use of force training

4. This Affidavit is submitted in furtherance of an ongoing criminal investigation lt
is based upon my own personal knowledge, my review of law enforcement reports, and my
discussions with other law enforcement agents and officers The information contained in this
Affidavit does not describe the entirety of this investigation, but sets forth only those facts
necessary to establish the requisite probable cause for the issuance of an arrest warrant for HAKI
T()PLICA (“TOPLICA”), aka HARRY COHEN.

5. l make this Affidavit in support of an application for the issuance of an arrest
warrant for the following individual:

Individual to be Arrested

HAKI TOPLICA
'Alisaes: Harry Cohen
Address: 18 Father Capodanno B]vd. ~ Apt. 3G, Staten Island, NY
* Currently in the Mahoning County Jail ~ Youngstown, Ohio
Race: White
Sex: Male
Date of Birth: XX/XX/l 994
Social Security Number: XXX-)G(~Q?>?Q
Height: 5’ 6”
Weight: 170 lbs.
Age: 24 years old
Deflnitions
6. Title 18, United State Code, Section 1343 makes it an offense for a person to

devise a scheme to defraud or to obtain money or property by materially false or fraudulent

pretenses, representations or promises, or to willfully participated in such a scheme with

2

CaSe: 4218-mj-06225-G.]L DOC #Z l-l Filed: 12/20/18 3 Of lO. Page|D #Z 4

knowledge of its fraudulent nature, while acting with the intent to defraud, when that scheme
transmitted any writing, signal, or sound that advanced, furthered, or carried out that scheme by
means of a wire, radio, or television communication in interstate commerce or caused the
transmission of any writing, signal, or sound of some kind that advanced, furthered, or carried

out that scheme by means of a wire, radio, or television communication in interstate commerce

Probable Cause

7. ln or around the end of June 2018, Daniel Schaefer, who was at the time about 69-
years old, was attempting to secure a monetary loan. He came in contact with “Harry Cohen”
(later determined to be HAKl TOPLICA) while attempting to negotiate a loan with World
Business Lenders. At the time, Schaefer was looking to secure a bridge loan to help him as he
downsized his company. Schaefer advised “Harry Cohen” that he (Schaefer) was interested in
securing alcan for $475,000. “Harry Cohen” told Schaefer that to provide that loan, Schaefer
would need to first pay certain “fees” and up-front costs. Based on this representation, Schaefer
paid approximately $7,000. “Harry Cohen” later told Schaefer that the loan had fallen through,
and Schaefer could not recoup the money he had sent. Schaefer has never recouped the moneys
paid for this particular loan.

8. ln or around July 2018, “Harry Cohen” contacted Schaefer and told Schaefer
that he (“Harry Cohen”) had secured Schaefer a loan for approximately three-million-dollars.
“Harry Cohen” told Schaefer to finalize this loan, Schaefer would have to pay “Harry Cohen”
over $100,000. Based on this representation, Schaefer paid “Harry Cohen” several cash

payments and wires totaling approximately $100,000. “Harry Cohen” later told Schaefer that

 

CaSe: 4218-mj-06225-G.]L DOC #Z l-l Filed: 12/20/18 4 Of lO. Page|D #Z 5

this loan had fallen through and that “Harry Cohen” had to “walk away’7 from it. “Harry
Cohen” did not repay Schaefer the $100,000.

9. In or around August 2018, “Harry Cohen” again contacted Schaefer and told
Schaefer that he (“Harry Cohen”) had now secured Schaefer a ten-million-dollar loan. “Harry
Cohen” told Schaefer to finalize this loan, Schaefer would have to provide “Harry Cohen” with
collateral “Harry Cohen” then visited Schaefer, and the two reviewed Schaefer’s finances,
including real property and about 60 motor vehicles Upon this review, “Harry Cohen” told
Schafer that the reviewed property was worth about 1.2 million dollars To provide the required
collateral, “Harry Cohen” then had Schaefer sign the titles for many of his (Schaefer’s) motor
vehicles, including a 2009 Ford Mustang, over to HAKI TOPLICA. When signing the titles,
“Harry Cohen” signed as HAKI TOPLICA, telling Schaefer that TOPLICA was an investor.
“Harry Cohen” then had each of these signed titles notarized. When “Harry Cohen” left, he
drove away in the signed-away 2009 Ford Mustang.

10. In or around August 2018, “Harry Coheu” told Schaefer that he (“Harry
Cohen”) needed approximately $20,000 wired to a TD Bank account ending in 3486 for “fees”
associated with the ten-million-dollar loan referenced in the prior paragraph Based on this
representation, Schaefer caused one of his vendors to wire money it had owed to Schaefer
directly to the Cohen-mandated TD Bank account ending in 3486 to cover the “fees” for the ten-
million-dollar loan. The $20,000 was then wired from the vendor’s account at PNC Bank in
Pittsburgh, Pennsy]vania to the TD Bank account ending in 3486 on August 17, 2018. The

beneficiary of the wire was Luisa Rivera Goris, and the account has an address in New York,

 

New York.

Case: 4:18-mj-06225-G.]L Doc #: 1-1 Filed: 12/20/18 5 of lO. Page|D #: 6 `

11. On or about September 5, 2018, at the direction of “Harry Cohen,” Schaefer
wired $5,000 to a TD Bank account ending in 3486 as additional collateral/“fees” to obtain the
aforementioned ten-million~dollar loan. This money was wired from the Schaefer’s business
account at Farmers National Bank in Canfield, Ohio to the TD Bank account ending in 3486.
The beneficiary of the wire was Luisa Rivera Goris, and the account has an address in New
York, New York.

12. On or about September 7, 2008, “Harry Cohen” told Schaefer that he (“Harry
Cohen”) was en route to Schaefer’s Ohio residence to deliver the ten-million dollars (as a result
of securing the aforementioned ten-million-dollar loan). “Harry Cohen” claimed he was 3.5
hours away. “Harry Cohen” never showed up that day.

13. The next day, “Harry Cohen” called Schaefer and told Schaefer that he (“Harry
Cohen”) had been pulled over by police officers while in Pennsylvania, and a dirty cop had
turned his camera off, stolen the ten-million dollars, and then threatened “Harry Cohen.”

14. Af`ter this happened, “Harry Cohen” again contacted Schaefer and told him
that “Harry Cohen” could provide Schaefer with another ten»rnillion-dollar loan if Schaefer
could provide collateral valued at one-million dollars Schaefer declined, thinking he would not

be able to pay off two ten-million~dollar loans.

15. On or about September 12, 2018, Schaefer contacted law enforcement about
these unfulfilled loans.
16. From on or about September 21, 2018 until on or about September 26, 2018,

Schaefer made several consensually monitored and recorded phone calls to “Harry Cohen.”

 

Schaefer knows this phone number as “Harry Cohen’s” phone number as it has been the

CaSe: 4218-mj-06225-G.]L DOC #Z l-l Filed: 12/20/18 6 Of lO. Page|D #Z 7 ",

number he had been using to communicate with “Harry Cohen” over the several preceding
months

17. The first consensually monitored and recorded phone call occurred on or about
September 21, 2018. Law enforcement watched as Schaefer dialed, and it was the same phone
number that Schaefer had identified as the number by which he had previously contacted “Harry
Cohen.” This phone conversation was recorded and is presently preserved in the Springfield
Township Police Department (“STPD”) evidence vault Law enforcement was in the same room
as Schaefer when the conversation took place. During that call, Schaefer and “Harry Cohen”
discussed a previously contemplated twenty~million-dollar loan to Schaefer from “Harry
Collen.” “Coheu” said he only needed $300,000 to make this loan happen. “Cohen” also told
Schaefer that, based on previous discussions, “Cohen” had told the “lender” that Schaefer
needed his equipment titles back, so he (Schaefer) could sell the equipment to pay the needed

$300,000. “Harry Cohen” said he would get those titles back to Schaefer, which would allow

 

Schaefer to come up with the 3300,000. “Coheu” also said that he would return the remaining
titles to Schaefer,_ as well as the twenty-million dollars in funding, when Schaefer delivered the
$3 00,000 to him (“Cohen”). The phone number Schaefer spoke to was 929-397-1197, and
Schaefer identified the voice on the other end of the line as “Harry Cohen.” During the call, the
person on the other end of the line identified himself as “Harry.”

18. That same day, Schaefer identified to law enforcement a picture of HAKI
TOPLICA as the person he knew as “Harry Cohen.” HAKI TOPLICA was associated with

Staten lsland, New York.

 

CaSe: 4218-mj-06225-G.]L DOC #Z l-l Filed: 12/20/18 7 Of lO. Page|D #Z 8

19. On or about September 24, 2018, an arrest warrant for HAK[ TOPLICA was
issued through the Struthers, Ohio, Municipal Court for felony Theft charges

20. On or about September 25, 2018, Schaefer made the second consensually
monitored and recorded phone call to “Harry Cohen.” Law enforcement watched as Schaefer
dialed, and it was the same phone number that Schaefer had identified as the number by which
he had previously contacted “Harry Cohen.” This phone conversation was recorded and is
presently preserved in the STPD evidence vault. Law enforcement was in the same room as
Schaefer when the conversation took place. During that call, “Harry” told Schaefer that he
(Schaefer) had two options Schaefer could pay “Cohen” to get all his titles back, or Schaefer
could pay “Cohen” to get the twenty~million~dollar loan. “Harry” said he could bring certain
titles to Schaefer if Schaefer was looking to sell the corresponding equipment in order to gather
the cash necessary for the down payment to secure the twenty-million-dollar loan. “Cohen” said
he would not let go of all of the titles until Schaefer made the full payment of $300,000 to get the
loan. “Cohen” told Schaefer that the payments needed to be in cash. The phone number
Schaefer spoke to was 929-397-1197, and Schaefer identified the voice on the other end of the
line as “Harry Cohen.”

21. Later that same day, “Cohen” called Schaefer back. This call was also
consensually monitored and recorded When the phone rang, Schaefer’s caller lD identified the
caller as “Harry wife Luisa Cohen,” which was the name Schaefer had associated with that
particular phone number. The calling phone number was the same phone number that Schaefer

had identified as the number by which he had previously contacted “Harry Coben.” This phone

 

conversation was recorded and is presently preserved in the STPD evidence vault. Law

CaSe: 4218-mj-06225-G.]L DOC #Z l-l Filed: 12/20/18 8 Of lO. Page|D #Z 9

enforcement was in the same room as Schaefer when the conversation took place. During that
call, “I-Iarry Cohen” told him that he (“Cohen”) was getting paperwork together that would
state all of the loan details and exactly what the financial details of the deal would be. The phone
number Schaefer spoke to was 929-397*1197, and Schaefer identified the voice on the other end
of the line as “Harry Cohen.”

22. That same day, Schaefer made another consensually monitored and recorded
phone call to “Harry Cohen.” Law enforcement watched as Schaefer dialed, and it was the
same phone number that Schaefer had identified as the number by which he had previously
contacted “Harry Cohen.” This phone conversation was recorded and is presently preserved in
the STPD evidence vault. Law enforcement was in the same room as Schaefer when the
conversation took place. During that call, “Harry” said he was getting everything together He
told Schaefer that the lender was going fund this loan, and that the titles and the twenty-million
dollars would be delivered by the lender, who would be driving the Mustang. “Harry” said he
was just the middleman, and Schaefer would be getting the money, titles, and Mustang from the
lender. “Harry” said he was only there to help Schaefer out and this is the only reason why he
was still involved Schaefer told “Harry” what titles he needed in order to sell to raise cash for
the S300,000 payment “Harry” said he was getting ready to come to Ohio that night and would
be there in the morning or tomorrow afternoon “Harry” said that they (“Harry” and Schaefer)
needed to clear $300,000 for the lender_ “Harry” then asked Schaefer how much money he
(Schaefer) would have for him (“Cohen”) tomorrow. “Harry” would bring the paperwork, and

when the $300,000 cleared, the lender would come in the Mustang with the twenty-million

 

dollars and the rest of the titles. “Harry” said, “This is going to be a journey, my friend, and you

CaSe: 4218-mj-06225-G.]L DOC #Z 1-1 Filed: 12/20/18 9 Of lO. Page|D #Z 10

and l are going to finish this.” “Harry” said the money had to be in cash. The phone number
Schaefer spoke to was 929-397-1197, and Schaefer identified the voice on the other end of the
line as “Harry Cohen.”

23. Later that same date, “Harry Cohen” sent Schaefer a text message that
included a photograph of a document entitled “Funding Agreement” and dated September 25,
2018. The layout of the photographed document appeared to have originated from: “Wolf
Funding” located at “123 wall street, New York City, Broad Street.” The document read as
follows:

“This agreement stating that Daniel Shaffer is being lend 20 million dollars. lnorder for

us (the lender) to release the funds Mr. Shaffer has to pay the release fee witch is

$300,000

Daniel Shaffer will be making these payments in increments of $40,000-60,000 at a time,

in order for us (the lender) to release the funding amount daniel must complete the

release fee payment Shaffer will also be receiving the titles that he sold us sold back to
him. The release fee must be paid until then we cannot return the titles. Also the release
fee will be collected by the collector. Shaffer stated that he needed a specific amount of
titles or a specific piece of equipment that he can sell in order for the release arnoth to be
paid off.

We will be moving forward with the funding amount at the terms of 20 years and the

payback as the funding amountl The funding amount will be delivered by the lender to

shaffer home or work place. All parties are included and notified,”

CaSe: 4218-mj-06225-GJL DOC #Z 1-1 Filed: 12/20/18 10 Of lO. Page|D #Z 11

24. On or about September 26, 2018, Schaefer, using an application on his phone,
recorded a phone conversation he had with the person he identified as “I:`[arr'y Cohen.” During
that call, “Harry” asked Schaefer to meet him at the hotel with the money. Schaefer said he
would not go to the hotel, and “Harry” responded that he would not go to Schaefer’s house
because he did not want the lender to know where Schaefer’s house was. Schaefer voluntarily
provided the recording of this call to law enforcement and the recording is maintained in the
STPD evidence vault.

25. On or about September 26, 2018, law enforcement arrested HAKI TOPLICA, aka
“I-Iarry Cohen,” pursuant to the arrest warrant issued on or about September 24, 2018 through the
Struthers Municipal Court for felony Theft charges He is presently incarcerated in the Mahoning
County lustice Center based on those charges

Conclusion

26. Based upon the facts and circumstances set forth in this Affidavit, and my training

and experience, there is probable cause to believe that HAKI TOPLICA has committed an

7 offense involving a violation of Title 18, U.S.C. § 1343, that is, Wire Fraud.

010

SALAaron Hayes¢y
Federal Bureau of Investigation

Swom to and subscribed before me this 20th day of December 2018.

 

 

U.S. MAGISTRATE JUDCiE

10

 

